DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 05/04/2022 to the Office Action mailed on 01/04/2022 is acknowledged.
Claim Status
Claims 1, 3-7, 13, 25, 27, 29, 31, and 34-75 are pending. 
Claims 2, 8-13, 14-24, 26, 28, 30, and 32 were previously cancelled.
Claim 34 is currently amended.
Claims 25, 27, 29, 41-55, and 73-75 are withdrawn as being directed to a non-elected invention.
Claims 41-75 are newly added.
Claims 1, 3-7, 13, 31, 34-40 and 56-72 have been examined.
Claims 1, 3-7, 13, 31, 34-40 and 56-72 are rejected.
Withdrawn, Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims. 
Claims 1, 3-7, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettche (DE 3836579, Published 10/27/1988) in view of Doi (US Patent 6368616 B1, Published 04/09/2002).
The claims are directed to sprayable composition comprising a histamine antagonist, a local anesthetic, one or more pharmaceutically acceptable excipient, and wherein the composition is capable of forming a gel at a temperature greater than ambient temperature. The claims are further directed to the composition wherein the histamine is azelastine hydrochloride. The claims are further directed to the composition wherein the local anesthetic is lidocaine hydrochloride. The claims are further directed to the excipient being methylcellulose. The claims are further directed to a product comprising an aerosolizing pump and the composition.
Hettche teaches the object of the invention is therefore to provide a well tolerated and improved agent based on azelastine or its salts for the treatment of both allergic and vasomotor rhinitis and its accompanying symptoms (page 1, lines 21-22). The preferred embodiment of the invention is a sterile and durable aqueous solution of azelastine or its salts, which is used in the form of drops, ointments, creams, gels, blow-in powders or, in a particularly preferred embodiment, in the form of a spray (preferably nasal spray), wherein the spray can be generated using a conventional squeeze bottle or a pump atomizer. (page 1, lines 23-26). Thickening agents, which prevent the solution from flowing out of the nose too quickly and give the solution a viscosity of about 1.5 to 3, preferably 2, mPa · s, can furthermore be added to the solutions. Examples of such thickeners are: cellulose derivatives (for example cellulose ethers) in which the cellulose hydroxyl groups are partially etherified with lower unsaturated aliphatic alcohols and / or lower unsaturated aliphatic oxyalcohols (for example methyl cellulose, carboxymethyl cellulose, hydroxypropylmethyl cellulose) (page 2, lines 45-50). Example of a nasal spray comprises:  10 g azelastine hydrochloride, 5 g edetic acid disodium salt 2 H 2 O, 68 g sodium chloride, 1.25 g alkylbenzyldimethylammonium chloride (benzalkonium chloride), 4.38 g citric acid, 64.8 g sodium monohydrogen phosphate 12 H 2O and 10 g of hydroxypropyl methylcellulose (commercial product, for example Methocel E4M premium). The solution obtained is made up to 10.05 kg = 10 liters with water … which are closed with a common pump sprayer. (page 3, lines 1-13). 
Hettche lacks a composition comprising a local anesthetic. 
Doi teaches the aqueous suspension for nasal administration according to the present invention may further contain other pharmacologically active substances, such as a vasoconstrictor, a surface anesthetic, etc., in suitable amounts; The vasoconstrictor includes but is not limited to naphazoline nitrate and phenylephrine hydrochloride; The surface anesthetic includes but is not limited to lidocaine, lidocaine hydrochloride, and mepivacaine hydrochloride; These pharmacologically active substances are used in a proportion of generally 0.01-10 w/w % and preferably 0.05-5 w/w %. (column 2, lines 50-60). The aqueous suspension is for treatment of allergic or vasomotor rhinitis (column 3, lines 51-59).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add lidocaine to the composition of Hettche and have a reasonable expectation of success. One would have been motivated to do so since Doi teaches that surface anesthetics such as lidocaine hydrochloride can optionally be added to compositions that are used for the treatment of allergic or vasomotor rhinitis 
With regard to the limitation that “the composition is capable of inducing temporary anosmia to suppress appetite temporarily in a subject”, is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
It first should be noted that claims 13, 25, 27, and 29 were included in the claim rejection heading by a typographical error. Claim 13 was previously canceled. Claims 25, 27, and 29 were previously withdrawn as being directed to non-elected subject matter. The previous Office Action did not include any statement of the withdrawal of the restriction requirement set out in the Office Action mailed on 12/21/2020. The Office Action did not address the claim limitations of claims 25, 27, and 29. Therefore, the inclusion of the claims in the rejection heading is clearly a typographical error. Any arguments directed to these claims and the new claims depending therefrom will not be addressed as the claims are not under examination in this Office Action.
The rejection of claims 34-40 under 35 U.S.C. 103 as being unpatentable over Hettche (DE 3836579, Published 10/27/1988) in view of Doi (US Patent 6368616 B1, Published 04/09/2002) is withdrawn in view of the amendments to the claims.
With regard to the rejection of claims 1, 3-7, and 31 under 35 U.S.C. 103 as being unpatentable over Hettche (DE 3836579, Published 10/27/1988) in view of Doi (US Patent 6368616 B1, Published 04/09/2002):
Applicant argues there is no motivation to combine the teachings of Hettche and Doi without removing the compound loteprednol etabonate. Applicant’s argument has been fully considered but found not to be persuasive. Claims 1, 3-7, and 31 recites “composition … comprising”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Both Hettche and Doi are directed to the treatment of allergic rhinitis. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The instant claims do not exclude a composition that also comprises loteprednol etabonate. Therefore, a composition that comprises azelastine, lidocaine, and loteprednol etabonate as suggested by the prior art reads on the instant claims. 
For the foregoing reasons the rejection is maintained.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 1, 3-7, 13, 31, 34-40 and 56-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (International Application Published Under the PCT WO 2007/061454 A1, Published 05/31/2007) in view of Mohammadkarimi et al. (Evaluation of efficacy of intra-nasal lidocaine for headache relief in patients refer to emergency department, Published 04/2014).
The claims are directed to sprayable composition comprising a histamine antagonist such as azelastine hydrochloride, a local anesthetic such as lidocaine hydrochloride, one or more pharmaceutically acceptable excipient such as carboxymethyl cellulose and the pH of the composition being no less than 4.4 and no greater than 4.7. 
Dang et al. teach a nasal solution composition comprising azelastine hydrochloride and hypomellose administered by a metered dose spray pump (paragraphs 1218 and 1219). The composition comprises a viscosity-increasing agents such as hypomellose and carboxymethylcellulose (paragraph 0009). The pH of the composition is between 4.5 and 7.5 (paragraph 0087). The composition further comprises additional active agents (abstract). Adverse events associated with nasal administration of azelastine hydrochloride includes headaches (paragraphs 1267-1269).
Dang et al. lacks a teaching wherein the composition further comprises lidocaine.
Mohammadkarimi et al. teach intranasal lidocaine is an efficient method for pain reduction in any type of headache (page 334, column 2, paragraph 5). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add lidocaine the composition of Dang et al. and have a reasonable expectation of success. One would have been motivated to do so in order to concurrently prevent and/or treat headaches associated with the nasal administration of the azelastine composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to substitute carbozymethylcellulose for hypomellose in the preferred composition of Dang et al. and have a reasonable expectation of success. One would have been motivated to do so since the are functional alternatives that can be substituted one for the other. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to create a composition having a pH of 4.5 an have a reasonable expectation of success. One would have been motivated to so since Dang et al. suggests the pH of the composition can be 4.5.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617